IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: "PETITION FOR OBJECTIONS           : No. 79 MAL 2019
AND EXCEPTIONS TO UPSET SALE"             :
                                          :
IN RE: "OBJECTION AND EXCEPTIONS          : Petition for Allowance of Appeal from
TO UPSET SALE"                            : the Order of the Commonwealth Court
                                          :
PETITION OF: MILAGROS ABREU               :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.